Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Pearson (2022/0075891).

As for claim 1, Pearson discloses a method of inserting advertisements into content comprises: 
receiving a request for an advertisement into content from an endpoint device (Client device requests ad [0011]), 
the content being delivered to the endpoint device with advertising signaling (Primary content includes executable instructions, such as instructions associated with ad slots that cause the client device to request ads [0024], [0026]); 
comparing policy information to advertising signaling information, in the request, of a content provider providing the content (Compares encryption policy of ad to encryption policy of primary content; [0035]-[0036]); 
identifying a tier of service (TOS) of the endpoint device (Identifies correct encryption service for the user; [0036]); 
determining whether the advertisement can be inserted into the content (Matches the correct encryption level of the advertisement for the user device [0035]-[0036]); and 
if the advertisement can be inserted into the content, selecting the advertisement according to the TOS of the endpoint device, inserting the advertisement into the content (Delivers matched advertisement to user device to be inserted into primary content [0035]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/             Primary Examiner, Art Unit 2421